Order entered February 5, 2021




                                     In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                               No. 05-20-00150-CR

                      JOHN CARROLL MOORE, Appellant

                                       V.

                        THE STATE OF TEXAS, Appellee

                 On Appeal from the 59th Judicial District Court
                            Grayson County, Texas
                        Trial Court Cause No. 070415

                                    ORDER

      The reporter’s record was filed on July 2, 2020. Missing from the record is

State’s Exhibit 5A, entitled “Confidential Informant Video (Edited),” which was

offered, admitted, and published to the jury during the January 2020 trial. We

ORDER court reporter Charla Reamy to file a supplemental reporter’s record with

a true and correct playable copy of the CD State’s Exhibit 5A within TEN DAYS

of the date of this order.

                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE\